PER CURIAM.
The appellant’s sentence is reversed. This cause is remanded with directions that the appellant’s sentencing guidelines score be recomputed after excluding the fifteen points for an attempted manslaughter conviction which was vacated pursuant to our prior mandate by trial court order of May 24, 1988. Upon resentencing the appellant shall be sentenced within the range provided by the sentencing guidelines. We have considered the reasons for departure originally relied upon by the trial court and find them all invalid. See Hall v. State, 517 So.2d 692 (Fla.1988); Vanover v. State, 498 So.2d 899 (Fla.1986); Lettman v. State, 526 So.2d 207 (Fla. 4th DCA 1988). Accordingly, the trial court may not deviate from the properly computed guidelines sentence after remand. Shull v. Dugger, 515 So.2d 748 (Fla.1987).
ANSTEAD, LETTS and GARRETT, JJ., concur.